The Court
(Thruston, J., absent,)
at the prayer of the defendant’s counsel, instructed the jury that the plaintiff did not acquire a right to freedom by being brought into Alexandria, and continuing there one year, unless he was continued there a year by one and the same master. For the loss of the property in the slave was in the nature of a penalty; that no freedom can be acquired under the second section of the act, but in a ease in which the penalty of $200 also is incurred, under the third section of the act of 17th of December, 1792.